DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted on 9 November 2021 have been fully and carefully considered.
With regard to the claim rejections under 35 USC 112(b), applicant’s arguments and amendments submitted on 9 November 2021 (see arguments 11/9/21, page 6, last paragraph, through page 7, first paragraph), are persuasive and these rejections are withdrawn.
With regard to the claim rejections under 35 USC 102(a)(1) over Zhou et al (US 2013/0045292), applicant argues that Zhou fails to fairly teach or suggest all limitations of claim 11, as amended, of a method for removing volatile constituents from a high-viscosity silicone polymer having a viscosity of 1000 to 20,000 Pa*s or a silicone composition having a viscosity of 100 to 20,000 Pa*s, comprising: introducing the high viscosity silicone polymer or the silicone composition into a short path evaporator which comprises a vertically disposed cylinder having a heating jacket which heats the inner wall of the cylinder; a rotor, and an internal condenser, wherein mounted on the rotor are wiper elements and conveying elements, which distribute the silicone polymers or silicone composition in the form of a thin layer on the heated inner wall and convey the silicone polymers or silicone composition toward an outlet, wherein the silicone polymers or silicone compositions are fed by a feed at the top of the cylinder onto the inner wall, and evaporating volatile constituents and collecting a high viscosity silicone polymer or silicone composition containing less volatiles, wherein the viscosities are measured at 25°C in accordance with DIN 54458.
As applicant argues that Zhou is removing different compounds from those removed by applicant which have different volatility than applicant’s claimed method and therefore does not utilize the same method (see arguments 11/9/21 page 7, last paragraph through page 8), and further references fail to remedy these deficiencies (see arguments 11/9/21, page 8 through page 11), therefore these claim rejections are withdrawn.
New claims introduced necessitate new grounds of rejection under 35 USC 112(a) set forth below. This action will be made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 22-23, in claim 22, the limitation “optionally water” does not have support in the original specification as filed, as on page 5, lines 25-28, support is provided for “traces of water”, 
With regard to claim 25, the limitation “which is followed by molding a silicone article from the high viscosity silicone or high viscosity silicone composition, wherein the content of volatiles in the molding is such that no post-molding treatment is necessary to remove volatiles”, does not have support in the original specification as filed, as the phrase “molding” is not found in the original specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772